Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Drawings
3.         The drawing(s) filed on 11/24/2020 are accepted by the Examiner.

Status of Claims
4.         Claims 1-8 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an autoposer neural network” in claims 1, and 7;
“an automasker neural network” in claim 1;
“an encoder neural network” in claims 1, and 8;
“a generator neural network” in claims 1, 2, 7, and 8;
at least one training set” in claims 1, 3, 5, 6, and 7;
“an improver neural network” in claims 2 and 8;
“a discriminator neural network” in claims 2 and 8; and
“a styler” in claims 3 and 4;

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘an autoposer neural network configured to receive an input image and to output landmark information for the image’ corresponds to computer implemented program code “The autoposer of the system comprises five layers, starting with local connectivity and becoming dense near the output. The autoposer is configured to take an input image of rigid or mostly rigid objects and output landmark location information of the objects within the image, starting with the size of a given image and outputting coordinates for each landmark specified within the image. The autoposer is further configured to normalize images prior to processing by the encoder, by adjusting location information for objects to within a given range or value, also known as pose-estimation.” [0022].
(b)       Claim 1: ‘an automasker neural network configured to receive an input image and use trained segmentation to map the input image onto a grayscale foreground mask or a background mask and output the result' corresponds to computer implemented program code “The automasker is configured to take an input image that 
(c)       Claim 1: ‘an encoder neural network configured to receive an input image and output a control vector corresponding to the input image' corresponds to computer implemented program code “The encoder of the system comprises five layers, which begin locally connected and increasing in density until a final fully-connected control layer. The encoder is configured to receive an input image from either the autoposer or the automasker and output a control vector for the image. The encoder may also be configured to function as a class-specific compression algorithm, wherein the resultant vector is stored. The encoder is configured to work in tandem with the generator to reduce reconstruction error of the input image, such that it can be lossily reconstructed; that is, the image is irreversibly compressed but may be uncompressed by inexact approximations with minimal data loss.” [0026].
(d)       Claim 1: ‘a generator neural network configured to receive and generate an image based on an input control vector produced by the encoder, a reference image map, a set of hashable text tags, and a set of final pose parameters’ corresponds to computer implemented program code “The generator of the system comprises a shape nearly opposite to that of the encoder, having five layers of decreasing density. The generator is configured to receive an input consisting of the control vector produced by the encoder, a reference sketch of the image configured as a general map of the image, a set of hashable text tags, and a set of final pose parameters. The generator is then configured to output a generated image or new image. The generator may be further configured to utilize the set of final pose parameters to modify the image and correct for 
(e)       Claim 1: ‘at least one training set, comprising a set of images and configured to train a neural network.' corresponds to computer implemented program code “Each of the neural networks is also configured to generate synthetic training sets for each other neural network. For example, the autoposer can generate a training set with specific poses that is utilized by the automasker to train; the automasker can be used to modify or replace backgrounds of samples within a training set utilized by the autoposer; and the generator can generate synthetic objects and images for use in training sets for both the autoposer and the automasker. Inter-network generation of training sets allows training.” [0021]. 
(f)       Claim 2: ‘an improver neural network configured to receive an input image from the generator and produce an altered image that has been modified based on a given loss function value' corresponds to computer implemented program code “The improver of the system is configured to take an input image from the generator and produce an altered image that has been modified based on a given loss function. The improver is configured to work in tandem with the discriminator. The discriminator of the system, similar in configuration to the autoposer, is configured to receive an input image and output a single output channel representing an overall quality value of the input image. The discriminator therefore provides the loss function that trains and is utilized 
(g)       Claim 2: ‘a discriminator neural network configured to receive an input image and output a single channel loss function representing an overall quality value of the input image' corresponds to computer implemented “The discriminator of the system, similar in configuration to the autoposer, is configured to receive an input image and output a single output channel representing an overall quality value of the input image. The discriminator therefore provides the loss function that trains and is utilized the improver to maximize quality of the improver through the process of backpropagation. The improver and discriminator are further trained simultaneously and against one another to form a generative adversarial network, wherein the discriminator is trained by predetermined sample images and output images from the improver.”  [0029]. 
(h)       Claim 3: ‘a styler, configured to generate control vectors based on a specific training set control vector’ corresponds to computer implemented “The styler of the system comprises a mean vector and a matrix, computed as a Cholesky decomposition of a given covariance matrix of the control vectors of a given training set, as received from the encoder. The styler is configured to generate control vectors based on a specific training set control vectors, having the same means, variances, and correlations thereof. The styler is further configured to accept tags, resulting in .”  [0031]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
7.       Claims 1-8 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record in view of the “means for” language employed and the resultant 112(f) invocation limiting the following to the support as provided in the specification, accordingly none of the prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “an autoposer neural network configured to receive an input image and to output landmark information for the image; b. an automasker neural network configured to receive an input image and use trained segmentation to map the input image onto a grayscale foreground mask or a background mask and output the result; c. an encoder neural network configured to receive an input image and output a control vector corresponding to the input image; d. a generator neural network configured to receive and generate an image based on an input control vector produced by the encoder, a reference image map, a set of hashable text tags, and a set of final pose parameters; and e. at least one training set, comprising a set of images and configured to train a neural network.” along with all the other limitations as required by independent claim 1.

9.       It follows that claims 2-8 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Weng et al. (US 2019/0050632) discloses a method and apparatus for generating training data for human face recognition, a device and a computer storage medium, wherein the method comprises: inputting accessory-not-worn face images into a generative network, to obtain accessory-worn face images; using the accessory-worn face images as second training data for building the human face recognition model; 

Mikhael et al. (US 2017/0011257) discloses a computer executed method for supervised facial recognition comprising the operations of preprocessing, feature extraction and recognition. Preprocessing may comprise dividing received face images into several subimages, converting the different face image (or subimage) dimensions into a common dimension and/or converting the datatypes of all of the face images (or subimages) into an appropriate datatype. In feature extraction, 2D DMWT is used to extract information from the face images. Application of the 2D DMWT may be followed by FastICA. FastICA, or, in cases where FastICA is not used, 2D DMWT, may be followed by application of the l.sub.2-norm and/or eigendecomposition to obtain discriminating and independent features. The resulting independent features are fed into the recognition phase, which may use a neural network, to identify an unknown face image..

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677